DETAILED ACTION
This office action is in response to the correspondence filed 08/02/2022. This application is a 371 of PCT/JP2019/004110 and has a foreign application JP2018-022518 filed 02/09/2018. Claims 1-10 are pending and are examined.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Proposal for this examiner’s amendment was given in an interview with David Hardy (Reg. No. xxx) on 08/23/2022 and subsequent authorization on 08/26/2022.
The application has been amended as follows: 
Please replace claims 1 and 9 as follows:
1. (AMENDED) An owner identity confirmation system, including one or more computers comprising one or more processors, in which a terminal and a terminal management server storing identity confirmation information of an owner of the terminal in a storage unit are connected through a communication network, the owner identity confirmation system confirming that two of the terminals are owned by a same owner, wherein the terminal includes:
	an owner identity confirmation start request unit, implemented with the one or more processors, configured to transmit an owner identity confirmation start request to a confirmation target terminal indicating a terminal being a target of owner identity confirmation, the owner identity confirmation start request including owner server association information being information capable of identifying an owner of the terminal itself and a management source terminal management server indicating a terminal management server storing the identity confirmation information of the owner of the terminal itself;
	an owner identity confirmation request unit, implemented with the one or more processors, configured to, when receiving the owner identity confirmation start request, transmit an owner identity confirmation request to the management source terminal management server of the terminal itself, the owner identity confirmation request including owner identity confirmation start owner server association information indicating the owner server association information included in the owner identity confirmation start request and owner identity confirmation request owner server association information indicating the owner server association information of the owner of the terminal itself; and
	an owner identity confirmation response receiving unit, implemented with the one or more processors, configured to receive, from the management source terminal management server of the terminal itself, an owner identity confirmation response being a response to the owner identity confirmation request, and
wherein the terminal management server includes:
an inter-server owner identity confirmation request unit, implemented with the one or more processors, configured to, when receiving the owner identity confirmation request from the terminal, transmit an inter-server owner identity confirmation request including: i) the owner identity confirmation start owner server association information included in the owner identity confirmation request, ii) the owner identity confirmation request owner server association information included in the owner identity confirmation request, and iii) the identity confirmation information of the owner that is identified by the owner identity confirmation request owner server association information and acquired from the storage unit, to a confirmation target terminal management server indicating the management source terminal management server of the terminal identified by the owner identity confirmation start owner server association information;
an inter-server owner identity confirmation response unit, implemented with the one or more processors, configured to, when receiving the inter-server owner identity confirmation request: 
acquire from the storage unit the identity confirmation information of the owner identified by the owner identity confirmation start owner server association information included in the inter-server owner identity confirmation request, 
compare the acquired identity confirmation information with the identity confirmation information included in the inter-server owner identity confirmation request, 				
determine whether or not [[these]] the acquired identity confirmation information and the identity confirmation information indicate the same owner, and 
transmit an inter-server owner identity confirmation response including a determination result to the terminal management server of a transmission source of the inter-server owner identity confirmation request; and
an owner identity confirmation response unit, implemented with the one or more processors, configured to, when receiving the inter-server owner identity confirmation response, transmit the owner identity confirmation response regarded as the inter-server owner identity confirmation response to the terminal of a transmission source of the owner identity confirmation request.

9. (AMENDED) A terminal management server connected to a terminal through a communication network, the terminal management server storing identity confirmation information of an owner of the terminal in a storage unit and confirming that two of the terminals are owned by a same owner, the terminal management server comprising:
an inter-server owner identity confirmation request unit, implemented with one or more processors, configured to transmit an owner identity confirmation request, when receiving (i) from a terminal that has received an owner identity confirmation start request including owner server association information comprising information capable of identifying an owner of the terminal itself and (ii) from a management source terminal management server indicating a terminal management server storing the identity confirmation information of the owner of the terminal itself, [[an]] the owner identity confirmation request including:

owner identity confirmation start owner server association information indicating the owner server association information included in the owner identity confirmation start request, and	owner identity confirmation request owner server association information indicating the owner server association information of the owner of the terminal itself,[[:]] 
the inter-server owner identity confirmation request unit configured to transmit an inter-server owner identity confirmation request, that includes  i) the owner identity confirmation start owner server association information included in the owner identity confirmation request, ii) the owner identity confirmation request owner server association information included in the owner identity confirmation request, and iii) the identity confirmation information of the owner that is identified by the owner identity confirmation request owner server association information and acquired from the storage unit, to a confirmation target terminal management server indicating a management source terminal management server of the terminal identified by the owner identity confirmation start owner server association information;
	an inter-server owner identity confirmation response unit, implemented with the one or more processors, configured to, when receiving the inter-server owner identity confirmation request:
acquire from the storage unit the identity confirmation information of the owner identified by the owner identity confirmation start owner server association information included in the inter-server owner identity confirmation request, 
compare the acquired identity confirmation information with the identity confirmation information included in the inter-server owner identity confirmation request, determine whether or not these indicate the same owner, and 
transmit an inter-server owner identity confirmation response including a determination result to the terminal management server of a transmission source of the inter-server owner identity confirmation request; and
an owner identity confirmation response unit, implemented with the one or more processors, configured to, when receiving the inter-server owner identity confirmation response: 
transmit an owner identity confirmation response regarded as the inter-server owner identity confirmation response to the terminal of a transmission source of the owner identity confirmation request.


---------------------------------END OF EXAMINER’S AMENDMENT--------------------------------



Response to Arguments
The amendments and/or arguments submitted by Applicants for the objection(s)/rejection(s)) listed below have been considered and are persuasive; thus, they have been withdrawn:
35 U.S.C. §112 Rejection(s)


Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: the present claim amendments and/or arguments resolve all outstanding issues related to the clarity of the claim scope; thus, places the claims in to condition for allowance.

According to MPEP 1302.14 (I): “In most cases, the Examiner’s actions and the applicant’s replies make evident the reasons for allowance, satisfying the “record as a whole” provision of the rule. This is particularly true when applicant fully complies with 37 CFR 1.111 (b) and (c) and 37 CFR 1.133(b).  Thus, when the Examiner's actions clearly point out the reasons for rejection and the applicant's reply explicitly presents reasons why claims are patentable over the reference, the reasons for allowance are in all probability evident from the record and no statement should be necessary." 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Knauerhase, Robert C.  et al.	US-PGPUB	US 20030187990 A1	Verify the user of second communication device is the same user as first communication device
PALIN ARTO et al.		FIT		WO 2015136142 A1	Verify pairing device is of the same user

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KA SHAN CHOY whose telephone number is (571) 272-1569.  The examiner can normally be reached on MON - FRI: 9AM-5:30PM EST Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on (571) 272-3685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KA SHAN CHOY/Examiner, Art Unit 2435

/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435